 


109 HR 3250 IH: Charles ‘Pete’ Conrad Astronomy Awards Act
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3250 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Gordon (for himself, Mr. Udall of Colorado, Mr. Al Green of Texas, Mr. Miller of North Carolina, Mr. Costello, Ms. Eddie Bernice Johnson of Texas, Ms. Hooley, Mr. Honda, Mr. Davis of Tennessee, Ms. Jackson-Lee of Texas, Mr. Baird, Mr. Matheson, Mr. Costa, Mr. Moore of Kansas, Mr. Carnahan, Mr. Melancon, Mr. Sherman, Mr. Wu, Mr. Lipinski, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Science 
 
A BILL 
To authorize appropriation for the National Aeronautics and Space Administration, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Aeronautics and Space Administration Authorization Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Title I—Authorization of appropriations 
Subtitle A—Authorizations 
Sec. 101. Fiscal year 2006 
Sec. 102. Fiscal year 2007 
Sec. 103. Fiscal year 2008 
Subtitle B—General Provisions 
Sec. 111. Technology transfer program 
Sec. 112. Proportionality 
Sec. 113. Limitations on authority 
Sec. 114. Notice of reprogramming 
Sec. 115. Structure of budgetary accounts 
Sec. 116. Cost growth and cost overruns 
Sec. 117. Evaluation criteria for budget request 
Sec. 118. Official representational fund 
Sec. 119. Safety management 
Sec. 120. Lessons learned and best practices 
Title II—Science 
Subtitle A—General Provisions 
Sec. 201. Prioritization of science projects and activities 
Sec. 202. Performance assessments 
Sec. 203. Status report on Hubble Space Telescope servicing mission 
Sec. 204. Future of the Deep Space Network 
Sec. 205. Earth observing system 
Sec. 206. Independent assessment of Landsat-NPOESS integrated mission 
Sec. 207. Assessment of science mission extensions 
Sec. 208. Microgravity research 
Subtitle B—Remote Sensing 
Sec. 211. Definitions 
Sec. 212. Pilot projects to encourage public sector applications 
Sec. 213. Program evaluation 
Sec. 214. Data availability 
Sec. 215. Education 
Subtitle C—George E. Brown, Jr. Near-Earth Object Survey 
Sec. 221. George E. Brown, Jr. Near-Earth Object Survey 
Title III—Aeronautics 
Sec. 301. Definition 
Subtitle A—National Policy for Aeronautics Research and Development 
Sec. 311. Policy 
Subtitle B—NASA Aeronautics Breakthrough Research Initiatives 
Sec. 321. Environmental aircraft research and development initiative 
Sec. 322. Civil supersonic transport research and development initiative 
Sec. 323. Rotorcraft and other runway-independent air vehicles research and development initiative 
Sec. 324. Review 
Subtitle C—Other NASA Aeronautics Research and Development Activities 
Sec. 331. Fundamental research and technology base program 
Sec. 332. Airspace systems research 
Sec. 333. Aviation safety and security research 
Sec. 334. Zero-emissions aircraft research 
Sec. 335. Mars aircraft research 
Sec. 336. Hypersonics research 
Sec. 337. NASA aeronautics scholarships 
Sec. 338. Aviation weather research 
Sec. 339. Assessment of wake turbulence research and development program 
Sec. 340. University-based centers for research on aviation training 
Title IV—Human Space Flight 
Sec. 401. International Space Station completion 
Sec. 402. Use of the International Space Station and annual report 
Sec. 403. International Space Station cost cap 
Sec. 404. Space shuttle transition 
Sec. 405. Human exploration priorities 
Sec. 406. Development of expanded permanent human presence beyond low-Earth orbit 
Sec. 407. Ground-based exploration analog capabilities 
Sec. 408. GAO assessment of feasibility of Moon and Mars exploration missions 
Sec. 409. United States human-rated launch capacity assessment 
Title V—Other Program Areas 
Subtitle A—Space and Flight Support 
Sec. 501. Space communications study 
Sec. 502. Orbital debris 
Sec. 503. Secondary payload capability 
Sec. 504. NASA healthcare program 
Subtitle B—Education 
Sec. 511. Institutions in NASA’s minority institutions program 
Sec. 512. Program to expand distance learning in rural underserved areas 
Sec. 513. Charles Pete Conrad Astronomy Awards 
Sec. 514. Review of education programs 
Sec. 515. Equal access to NASA’s education programs 
Title VI—Commercialization 
Sec. 601. Competitive prize program to encourage development of advanced space and aeronautical technologies 
Sec. 602. Commercial support of International Space Station operations and utilization 
Sec. 603. Commercialization plan 
Sec. 604. Commercial goods and services 
Title VII—Workforce and facilities 
Sec. 701. Workforce strategy 
Sec. 702. Facilities plan 
Sec. 703. NASA test facilities policy 
Sec. 704. Study on the feasibility of use of ground source heat pumps 
Sec. 705. Facilities management 
Title VIII—Miscellaneous amendments 
Sec. 801. Retrocession of jurisdiction 
Sec. 802. Extension of indemnification authority 
Sec. 803. Intellectual property provisions 
Sec. 804. Electronic access to business opportunities 
Sec. 805. Requirement for independent cost analysis 
Sec. 806. Limitations on off-shore performance of contracts for the procurement of goods and services 
Title IX—Independent Commissions 
Sec. 901. Definitions 
Subtitle A—International Space Station Independent Safety Commission 
Sec. 911. Establishment of Commission 
Sec. 912. Tasks of the Commission 
Subtitle B—Human Space Flight Independent Investigation Commission 
Sec. 921. Establishment of Commission 
Sec. 922. Tasks of the Commission 
Sec. 923. Role of NTSB 
Subtitle C—Organization and Operation of Commissions 
Sec. 931. Composition of Commissions 
Sec. 932. Powers of Commission 
Sec. 933. Public meetings, information, and hearings 
Sec. 934. Staff of Commission 
Sec. 935. Compensation and travel expenses 
Sec. 936. Security clearances for Commission members and staff 
Sec. 937. Reporting requirements and termination 
2.FindingsThe Congress finds the following: 
(1)NASA is and should remain a multimission agency with a balanced and robust set of core missions in science, aeronautics, and human space flight. 
(2)The President’s vision of returning humans to the Moon and then venturing further into the solar system on a step-by-step basis provides a sustainable rationale for the United States human space flight program. 
(3)Maintaining the capability to safely send humans into space is essential to maintaining United States preeminence in human space flight. Thus, a gap in United States human space flight capability is harmful to the national interest. 
(4)The United States should honor its international commitments to the International Space Station program. 
(5)The United States must remain the leader in aeronautics and aviation. Any erosion of this preeminence is not in the Nation’s economic or security interests. Past Federal investments in aeronautics research and development have benefited the economy and national security of the United States and improved the quality of life of its citizens. 
(6)Long-term progress in aeronautics and space requires continued Federal investment in fundamental research, test facilities, and maintenance of a skilled civil service workforce at NASA’s Centers. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration. 
(2)In-situ resource utilizationThe term in-situ resource utilization means technology or systems that can convert indigenous or locally-situated substances into useful materials and products. 
(3)ISSThe term ISS means the International Space Station. 
(4)NASAThe term NASA means the National Aeronautics and Space Administration. 
IAuthorization of appropriations 
AAuthorizations 
101.Fiscal year 2006There are authorized to be appropriated to NASA for fiscal year 2006 $16,471,050,000, as follows: 
(1)For Science, Aeronautics, Space and Flight Support, and Education (including amounts for construction of facilities), $7,567,200,000 of which— 
(A)$5,954,200,000 shall be for Science, of which— 
(i)$1,765,000,000 shall be for Solar System Exploration; 
(ii)$1,928,000,000 shall be for Universe of which— 
(I)$250,000,000 shall be for a Hubble Space Telescope servicing mission; 
(II)$521,600,000 shall be for the James Webb Space Telescope; and 
(III)$331,500,000 shall be for Universe Research; 
(iii)$2,144,000,000 shall be for Earth-Sun System of which— 
(I)$30,000,000 shall be to augment funding for the Glory mission; 
(II)$25,000,000 shall be to augment funding for extension of operational spacecraft missions; and 
(III)$25,000,000 shall be to augment funding for the Global Precipitation Mission; and 
(iv)$117,000,000 shall be for Microgravity Sciences; 
(B)$1,057,000,000 shall be for Aeronautics; 
(C)$376,000,000 shall be for Space and Flight Support; and 
(D)$180,000,000 shall be for Education, of which $29,550,000 shall be for the National Space Grant College and Fellowship Program. 
(2)For Human Space Flight (including amounts for construction of facilities), $8,873,000,000 of which— 
(A)$4,531,000,000 shall be for the Space Shuttle; 
(B)$1,857,000,000 shall be for the International Space Station; and 
(C)$2,485,000,000 shall be for Human Exploration, including all robotic space missions and technology development needed to enable human exploration beyond the orbital altitude of the International Space Station. 
(3)For the Office of Inspector General, $32,000,000. 
102.Fiscal year 2007There are authorized to be appropriated to NASA for fiscal year 2007 $16,962,000,000, as follows: 
(1)For Science, Aeronautics, Space and Flight Support, and Education (including amounts for construction of facilities), $7,792,100,000, of which— 
(A)$6,146,700,000 shall be for Science, of which— 
(i)$2,072,000,000 shall be for Solar System Exploration; 
(ii)$1,848,500,000 shall be for Universe of which— 
(I)$150,000,000 shall be for a Hubble Space Telescope servicing mission; 
(II)$522,500,000 shall be for the James Webb Space Telescope; and 
(III)$328,500,000 shall be for Universe Research; 
(iii)$2,106,000,000 shall be for Earth-Sun System, of which $25,000,000 shall be to augment funding for extension of operational spacecraft missions; and 
(iv)$120,000,000 shall be for Microgravity Sciences; 
(B)$1,089,000,000 shall be for Aeronautics; 
(C)$371,000,000 shall be for Space and Flight Support; and 
(D)$185,000,000 shall be for Education, of which $32,000,000 shall be for the National Space Grant College and Fellowship Program. 
(2)For Human Space Flight (including amounts for construction of facilities), $9,134,900,000, of which— 
(A)$4,172,000,000 shall be for the Space Shuttle; 
(B)$1,835,000,000 shall be for the International Space Station; and 
(C)$3,127,900,000 shall be for Human Exploration, including all robotic space missions and technology development needed to enable human exploration beyond the orbital altitude of the International Space Station. 
(3)For the Office of Inspector General, $34,000,000. 
103.Fiscal year 2008There are authorized to be appropriated to NASA for fiscal year 2008 $17,306,000,000, as follows: 
(1)For Science, Aeronautics, Space and Flight, and Education (including amounts for construction of facilities), $8,259,400,000 of which— 
(A)$6,547,500,000 shall be for Science, of which— 
(i)$2,461,000,000 shall be for Solar System Exploration; 
(ii)$1,806,000,000 shall be for Universe of which— 
(I)$100,000,000 shall be for a Hubble Space Telescope servicing mission; 
(II)$478,600,000 shall be for the James Webb Space Telescope; and 
(III)$325,800,000 shall be for Universe Research; 
(iii)$2,157,000,000 shall be for Earth-Sun System, of which $25,000,000 shall be to augment funding for operational spacecraft missions; and 
(iv)$124,000,000 shall be for Microgravity Sciences; 
(B)$1,121,000,000 shall be for Aeronautics; 
(C)$400,000,000 shall be for Space and Flight Support; and 
(D)$191,000,000 shall be for Education, of which $34,000,000 shall be for the National Space Grant College and Fellowship Program. 
(2)For Human Space Flight (including amounts for construction of facilities), $9,011,500,000, of which— 
(A)$3,866,000,000 shall be for the Space Shuttle; 
(B)$1,791,000,000 shall be for the International Space Station; and 
(C)$3,354,500,000 shall be for Human Exploration, including all robotic space missions and technology development needed to enable human exploration beyond the orbital altitude of the International Space Station. 
(3)For the Office of the Inspector General, $35,000,000. 
BGeneral Provisions 
111.Technology transfer program Of each of the overall sums authorized to be appropriated by sections 101, 102, and 103, 1.09 percent shall be reserved for innovative technology transfer partnerships and other technology transfer initiatives undertaken by NASA. 
112.Proportionality If the total amount appropriated for NASA pursuant to section 101, 102, or 103 is less than the amount authorized under such section, the amounts authorized under each of the accounts specified in such section shall be reduced proportionately. 
113.Limitations on authority Notwithstanding any other provision of this Act, no amount appropriated pursuant to this Act may be used for any program in excess of the amount actually authorized for the particular program by section 101, 102, or 103, unless a period of 30 days has passed after the receipt, by each such Committee, of notice given by the Administrator containing a full and complete statement of the action proposed to be taken and the facts and circumstances relied upon in support of such a proposed action. NASA shall keep the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives fully and currently informed with respect to all activities and responsibilities within the jurisdiction of those Committees. 
114.Notice of reprogrammingIf any funds authorized by this Act are subject to a reprogramming action that requires notice to be provided to the Appropriations Committees of the House of Representatives and the Senate, notice of such action shall concurrently be provided to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
115.Structure of budgetary accounts Section 313 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459f) is amended to read as follows: 
 
313.Budgetary accountsAppropriations for NASA for fiscal year 2007 and thereafter shall be made in three accounts, Science, Aeronautics, Space and Flight Support, and Education, Human Space Flight, and an account for amounts appropriated for the necessary expenses of the Office of the Inspector General. Appropriations shall remain available for two fiscal years. Each account shall include the planned full costs of NASA’s activities.. 
116.Cost growth and cost overruns 
(a)Sense of congressIt is the sense of Congress that cost overruns and cost growth within one of the accounts specified in sections 101, 102, and 103 should be dealt with by means of adjustments within that account to the maximum extent practicable, and protecting funds intended for fundamental and applied research and analysis to the maximum extent practicable. 
(b)Baselines and cost controls 
(1)Conditions for development 
(A)In generalNASA shall not enter into a contract for the development phase of a major program unless the Administrator determines that— 
(i)the technical, cost, and schedule risks of the program are clearly identified and the program has developed a plan to manage those risks; and 
(ii)the program complies with all relevant policies, regulations, and directives of NASA. 
(B)ReportThe Administrator shall transmit a report describing the basis for the determination required under subparagraph (A) to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate at least 30 days before entering into a contract for development under a major program. 
(C)NondelegationThe Administrator may not delegate the determination requirement under this paragraph. 
(2)Major program annual reports 
(A)RequirementNot later than February 15 of each year following the date of enactment of this Act, the Administrator shall transmit to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on each major program for which the Administration proposes to expend funds in the subsequent fiscal year. Reports under this subparagraph shall be known as Major Program Annual Reports. 
(B)Baseline reportThe first Major Program Annual Report for each major program shall include a Baseline Report that shall, at a minimum, include— 
(i)the purposes of the program and key technical characteristics necessary to fulfill those purposes; 
(ii)an estimate of the life-cycle cost for the program, with a detailed breakout of the development cost and an estimate of the annual costs until the development is completed; 
(iii)the schedule for the development, including key program milestones; and 
(iv)the name of the person responsible for making notifications under paragraph (3), who shall be an individual whose primary responsibility is overseeing the program. 
(C)Information updatesFor major programs with respect to which a Baseline Report has been previously submitted, each subsequent Major Program Annual Report shall describe any changes to the information that had been provided in the Baseline Report, and the reasons for those changes. 
(3)Notification 
(A)RequirementThe individual identified under paragraph (2)(B)(iv) shall immediately notify the Administrator any time that individual has reasonable cause to believe that, for the major program for which he or she is responsible— 
(i)the development cost of the program is likely to exceed the estimate provided in the Baseline Report of the program by 15 percent or more; or 
(ii)a milestone of the program is likely to be delayed by 6 months or more from the date provided for it in the Baseline Report of the program. 
(B)ReasonsNot later than 7 days after the notification required under subparagraph (A), the individual identified under paragraph (2)(B)(iv) shall transmit to the Administrator a written notification explaining the reasons for the change in the cost or milestone of the program for which notification was provided under subparagraph (A). 
(C)Notification of CongressNot later than 5 days after the Administrator receives a written notification under subparagraph (B), the Administrator shall transmit the notification to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(4)Fifteen percent thresholdNot later than 30 days after receiving a written notification under paragraph (3)(B), the Administrator shall determine whether the development cost of the program is likely to exceed the estimate provided in the Baseline Report of the program by 15 percent or more, or whether a milestone is likely to be delayed by 6 months or more. If the determination is affirmative, the Administrator shall— 
(A)transmit to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, not later than 14 days after making the determination, a report that includes— 
(i)a description of the increase in cost or delay in schedule and a detailed explanation for the increase or delay; 
(ii)a description of actions taken or proposed to be taken in response to the cost increase or delay; and 
(iii)a description of any impacts the cost increase or schedule delay will have on any other program within the Administration; and 
(B)if the Administrator intends to continue with the program, promptly initiate an analysis of the program, which shall include, at a minimum— 
(i)the projected cost and schedule for completing the program if current requirements of the program are not modified; 
(ii)the projected cost and the schedule for completing the program after instituting the actions described under subparagraph (A)(ii); and 
(iii)a description of, and the projected cost and schedule for, a broad range of alternatives to the program.The Administration shall complete an analysis initiated under subparagraph (B) not later than 6 months after the Administrator makes a determination under this paragraph. The Administrator shall transmit the analysis to the Committee on Science of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after its completion. 
(5)DefinitionsFor the purposes of this subsection— 
(A)the term development means the phase of a program following the formulation phase and beginning with the approval to proceed to implementation, as defined in the Administration’s Procedural Requirements 7120.5c, dated March 22, 2005; 
(B)the term development cost means the total of all costs, including construction of facilities and civil servant costs, from the period beginning with the approval to proceed to implementation through the achievement of operational readiness, without regard to funding source or management control, for the life of the program; 
(C)the term life-cycle cost means the total of the direct, indirect, recurring, and nonrecurring costs, including the construction of facilities and civil servant costs, and other related expenses incurred or estimated to be incurred in the design, development, verification, production, operation, maintenance, support, and retirement of a program over its planned lifespan, without regard to funding source or management control; and 
(D)the term major program means an activity approved to proceed to implementation that has an estimated life-cycle cost of more than $100,000,000. 
117.Evaluation criteria for budget requestIt is the sense of the Congress that each budget of the United States submitted to the Congress after the date of enactment of this Act should be evaluated for compliance with the findings and priorities established by this Act and the amendments made by this Act. 
118.Official representational fundAmounts appropriated pursuant to paragraphs (1) and (2) of section 101 may be used, but not to exceed a total of $70,000, for official reception and representation expenses. 
119.Safety managementSection 6 of the National Aeronautics and Space Administration Authorization Act, 1968 (42 U.S.C. 2477) is amended— 
(1)by inserting (a) In General.— before There is hereby; 
(2)by striking plans referred to it and inserting plans referred to it, including evaluating the National Aeronautics and Space Administration’s compliance with the return-to-flight and continue-to-fly recommendations of the Columbia Accident Investigation Board,; 
(3)by inserting and the Congress after advise the Administrator; 
(4)by striking and with respect to the adequacy of proposed or existing safety standards and shall and inserting , with respect to the adequacy of proposed or existing safety standards, and with respect to management and culture. The Panel shall also; and 
(5)by adding at the end the following: 
 
(b)Annual reportThe Panel shall submit an annual report to the Administrator and to the Congress. In the first annual report submitted after the date of enactment of the National Aeronautics and Space Administration Authorization Act of 2005, the Panel shall include an evaluation of NASA’s safety management culture. 
(c)Sense of the congressIt is the sense of the Congress that the Administrator should— 
(1)ensure that NASA employees can raise safety concerns without fear of reprisal; 
(2)continue to follow the recommendations of the Columbia Accident Investigation Board for safely returning to flight and continuing to fly the Space Shuttle; and 
(3)continue to inform the Congress from time to time of NASA’s progress in meeting those recommendations.. 
120.Lessons learned and best practices 
(a)In generalThe Administrator shall provide an implementation plan describing NASA’s approach for obtaining, implementing, and sharing lessons learned and best practices for its major programs and projects not later than 180 days after the date of enactment of this Act. The implementation plan shall be updated and maintained to ensure that it is current and consistent with the burgeoning culture of learning and safety that is emerging at NASA. 
(b)Required contentThe implementation plan shall contain at a minimum the lessons learned and best practices requirements for NASA, the organizations or positions responsible for enforcement of the requirements, the reporting structure, and the objective performance measures indicating the effectiveness of the activity. 
(c)IncentivesThe Administrator shall provide incentives to encourage sharing and implementation of lessons learned and best practices by employees, projects, and programs, as well as penalties for programs and projects that are determined not to have demonstrated use of those resources. 
IIScience 
AGeneral Provisions 
201.Prioritization of science projects and activities 
(a)In GeneralThe Administrator shall— 
(1)conduct a rich and vigorous set of science activities aimed at better comprehension of the universe, solar system, and Earth, as well as improving our understanding of the fundamental physical and biological sciences; 
(2)ensure that the various areas within NASA’s science portfolio are developed and maintained in a balanced and healthy manner; and 
(3)determine priorities for each discipline in the Science account through consultation with the National Academies and based on the results of studies performed by the National Academies, which, at a minimum, shall set forth priorities within each discipline for the subsequent decade. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives a report detailing— 
(1)the findings and actions taken on NASA’s assessment of the balance within its science portfolio and any efforts to adjust that balance among the major program areas; and 
(2)the priorities determined for each discipline. 
202.Performance assessments 
(a)In GeneralPerformance of each discipline in the Science account of NASA shall be reviewed and assessed by the National Academies at 5-year intervals. 
(b)ReportsNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Administrator shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives— 
(1)setting forth in detail the results of the external review under subsection (a); 
(2)setting forth in detail actions taken by NASA in response to that external review; and 
(3)including a summary of findings and recommendations from any other external reviews of NASA’s science mission priorities and programs. 
203.Status report on Hubble Space Telescope servicing mission It is the sense of the Congress that the Hubble Space Telescope is an extraordinary instrument that has provided, and should continue to provide, with answers to profound scientific questions. In accordance with the recommendations of the National Academy of Sciences, all appropriate efforts should be expended to complete the Space Shuttle servicing mission. Upon successful completion of the planned return-to-flight schedule of the Space Shuttle, the schedule for a Space Shuttle servicing mission to the Hubble Space Telescope shall be determined, unless such a mission would compromise astronaut safety. Not later than 60 days after the landing of the second Space Shuttle mission for return-to-flight certification, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives a status report on plans for a Hubble Space Telescope servicing mission. 
204.Future of the Deep Space Network 
(a)In GeneralIn view of the importance of the Deep Space Network to the successful conduct of interplanetary spacecraft missions, the Administrator shall ensure that the capabilities of the Deep Space Network are maintained and upgraded as appropriate. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives that contains the following: 
(1)Projected Deep Space Network requirements for the next decade, including those in support of human space exploration missions. 
(2)Upgrades needed to support the requirements identified in subsection (a). 
(3)Cost estimates for the maintenance of existing Deep Space Network capabilities. 
(4)Cost estimates and schedules for the upgrades described in subsection (a). 
205.Earth observing system 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator, in consultation with the Administrator of the National Oceanic and Atmospheric Administration and the Director of the United States Geological Survey, shall submit a plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives to ensure the long-term vitality of the Earth observing system at NASA. 
(b)Plan requirementsThe plan shall— 
(1)address such issues as— 
(A)out-year budgetary projections; 
(B)technical requirements for the system; and 
(C)integration into the Global Earth Observing System of Systems; and 
(2)evaluate— 
(A)the need to proceed with any NASA missions that have been delayed or canceled; 
(B)plans for transferring needed capabilities from some canceled or descoped missions to the National Polar-Orbiting Environmental Satellite System; 
(C)the technical base for exploratory Earth observing systems, including new satellite architectures and instruments that enable global coverage, all-weather, day and night imaging of the Earth’s surface features; 
(D)the need to strengthen research and analysis programs; and 
(E)the need to strengthen the approach to obtaining important climate observations and data records. 
(c)Earth observing system definedIn this section, the term Earth observing system means the series of satellites, a science component, and a data system for long-term global observations of the land surface, biosphere, solid Earth, atmosphere, and oceans. 
206.Independent assessment of Landsat-NPOESS integrated mission 
(a)AssessmentIn view of the importance of ensuring continuity of Landsat data and in view of the challenges facing the National Polar-Orbiting Environmental Satellite System program, the Administrator shall seek an independent assessment of the costs as well as the technical, cost, and schedule risks associated with incorporating the Landsat instrument on the first National Polar-Orbiting Environmental Satellite System spacecraft versus undertaking a dedicated Landsat data gap-filler mission followed by the incorporation of the Landsat instrument on the second National Polar-Orbiting Environmental Satellite System spacecraft. The assessment shall also include an evaluation of the budgetary requirements of each of the options under consideration. 
(b)ReportThe Administrator shall transmit the independent assessment to the Committee on Commerce, Science, and Technology of the Senate and the Committee on Science of the House of Representatives not later than 180 days after the date of enactment of this Act. 
207.Assessment of science mission extensions 
(a)AssessmentThe Administrator shall carry out annual termination reviews within each of the Science disciplines to assess the cost and benefits of extending the date of the termination of data collection for those missions which are beyond their primary goals. In addition: 
(1)Not later than 60 days after the date of enactment of this Act, the Administrator shall carry out such an assessment for the following missions: FAST, TIMED, Cluster, Wind, Geotail, Polar, TRACE, Ulysses, and Voyager. 
(2)For those missions that have an operational component, the National Oceanic and Atmospheric Administration shall be consulted and the potential benefits of instruments on missions which are beyond their primary goals taken into account. 
(b)ReportNot later than 30 days after completing the assessments required by subsection (a)(1), the Administrator shall transmit a report on the assessment to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives. 
208.Microgravity research 
(a)In generalThe Administrator shall— 
(1)not later than 60 days after the date of enactment of this Act, provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives an assessment of microgravity research, including biomedical and life science research, planned for implementation aboard the ISS that includes the identification of research which can be performed in ground-based facilities and then validated in space; 
(2)ensure the capacity to support ground-based research leading to space-based basic and applied scientific research in a variety of disciplines with potential direct national benefits and applications that can advance significantly from the uniqueness of microgravity and the space environment; 
(3)restore and protect potential basic, applied, and commercial ISS research activities such as molecular crystal growth, animal research, basic fluid physics, combustion research, cellular biotechnology, low temperature physics, and cellular research at a level which will sustain the existing scientific expertise and research capabilities; 
(4)establish prioritization and research manifesting processes by which ISS resources will be allocated to maintain a balanced research portfolio wherein fundamental and commercial research that do not directly support NASA’s human exploration program is afforded a minimum of 25 percent of ISS research resources; and 
(5)not later than 1 year after the date of enactment of this Act, develop a research plan that will demonstrate the process by which NASA will evolve the ISS research portfolio in a manner consistent with the planned growth and evolution of ISS on-orbit capabilities and transportation capabilities to and from the ISS. 
(b)Maintenance of on-orbit analytical capabilitiesThe Administrator shall ensure that on-orbit analytical capabilities to support diagnostic human research, as well as on-orbit characterization of molecular crystal growth, cellular research, and other research products and results are developed and maintained, as an alternative to Earth-based analysis requiring the capability of returning research products to Earth. 
(c)Assessment of potential scientific usesThe Administrator shall assess further potential scientific uses of the ISS for other applications, such as technology development, development of manufacturing processes, Earth observation and characterization, and astronomical observations. 
BRemote Sensing 
211.DefinitionsIn this subtitle— 
(1)the term geospatial information means knowledge of the nature and distribution of physical and cultural features on the landscape based on analysis of data from airborne or spaceborne platforms or other types and sources of data; 
(2)the term high resolution means resolution better than five meters; and 
(3)the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
212.Pilot projects to encourage public sector applications 
(a)In generalThe Administrator shall establish a program of grants for competitively awarded pilot projects to explore the integrated use of sources of remote sensing and other geospatial information to address State, local, regional, and tribal agency needs. 
(b)Preferred projectsIn awarding grants under this section, the Administrator shall give preference to projects that— 
(1)make use of commercial data sets, including high resolution commercial satellite imagery and derived satellite data products, existing public data sets where commercial data sets are not available or applicable, or the fusion of such data sets; 
(2)integrate multiple sources of geospatial information, such as geographic information system data, satellite-provided positioning data, and remotely sensed data, in innovative ways; 
(3)include funds or in-kind contributions from non-Federal sources; 
(4)involve the participation of commercial entities that process raw or lightly processed data, often merging that data with other geospatial information, to create data products that have significant value added to the original data; and 
(5)taken together demonstrate as diverse a set of public sector applications as possible. 
(c)OpportunitiesIn carrying out this section, the Administrator shall seek opportunities to assist— 
(1)in the development of commercial applications potentially available from the remote sensing industry; and 
(2)State, local, regional, and tribal agencies in applying remote sensing and other geospatial information technologies for growth management. 
(d)DurationAssistance for a pilot project under subsection (a) shall be provided for a period not to exceed 3 years. 
(e)ReportEach recipient of a grant under subsection (a) shall transmit a report to the Administrator on the results of the pilot project within 180 days of the completion of that project. 
(f)WorkshopEach recipient of a grant under subsection (a) shall, not later than 180 days after the completion of the pilot project, conduct at least one workshop for potential users to disseminate the lessons learned from the pilot project as widely as feasible. 
(g)RegulationsThe Administrator shall issue regulations establishing application, selection, and implementation procedures for pilot projects, and guidelines for reports and workshops required by this section. 
213.Program evaluation 
(a)Advisory committeeThe Administrator shall establish an advisory committee, consisting of individuals with appropriate expertise in State, local, regional, and tribal agencies, the university research community, and the remote sensing and other geospatial information industry, to monitor the program established under section 212. The advisory committee shall consult with the Federal Geographic Data Committee and other appropriate industry representatives and organizations. Notwithstanding section 14 of the Federal Advisory Committee Act, the advisory committee established under this subsection shall remain in effect until the termination of the program under section 212. 
(b)Effectiveness evaluationNot later than December 31, 2009, the Administrator shall transmit to the Congress an evaluation of the effectiveness of the program established under section 212 in exploring and promoting the integrated use of sources of remote sensing and other geospatial information to address State, local, regional, and tribal agency needs. Such evaluation shall have been conducted by an independent entity. 
214.Data availabilityThe Administrator shall ensure that the results of each of the pilot projects completed under section 212 shall be retrievable through an electronic, Internet-accessible database. 
215.EducationThe Administrator shall establish an educational outreach program to increase awareness at institutions of higher education and State, local, regional, and tribal agencies of the potential applications of remote sensing and other geospatial information. 
CGeorge E. Brown, Jr. Near-Earth Object Survey 
221.George E. Brown, Jr. Near-Earth Object Survey 
(a)Short titleThis section may be cited as the George E. Brown, Jr. Near-Earth Object Survey Act. 
(b)FindingsThe Congress makes the following findings: 
(1)Near-Earth objects pose a serious and credible threat to humankind, as many scientists believe that a major asteroid or comet was responsible for the mass extinction of the majority of the Earth’s species, including the dinosaurs, nearly 65,000,000 years ago. 
(2)Similar objects have struck the Earth or passed through the Earth’s atmosphere several times in the Earth’s history and pose a similar threat in the future. 
(3)Several such near-Earth objects have only been discovered within days of the objects’ closest approach to Earth, and recent discoveries of such large objects indicate that many large near-Earth objects remain undiscovered. 
(4)The efforts taken to date by NASA for detecting and characterizing the hazards of near-Earth objects are not sufficient to fully determine the threat posed by such objects to cause widespread destruction and loss of life. 
(c)DefinitionsFor purposes of this section the term near-Earth object means an asteroid or comet with a perihelion distance of less that 1.3 Astronomical Units from the Sun. 
(d)Near-earth object survey 
(1)Survey ProgramThe Administrator shall plan, develop, and implement a Near-Earth Object Survey program to detect, track, catalogue, and characterize the physical characteristics of near-Earth objects equal to or greater than 100 meters in diameter in order to assess the threat of such near-Earth objects to the Earth. It shall be the goal of the Survey program to achieve 90 percent completion of its near-Earth object catalogue (based on statistically predicted populations of near-Earth objects) within 15 years after the date of enactment of this Act. 
(2)AmendmentsSection 102 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451) is amended— 
(A)by redesignating subsection (g) as subsection (h); 
(B)by inserting after subsection (f) the following new subsection: 
 
(g)The Congress declares that the general welfare and security of the United States require that the unique competence of the National Aeronautics and Space Administration be directed to detecting, tracking, cataloguing, and characterizing near-Earth asteroids and comets in order to provide warning and mitigation of the potential hazard of such near-Earth objects to the Earth.; and 
(C)in subsection (h), as so redesignated by subparagraph (A) of this paragraph, by striking and (f) and inserting (f), and (g). 
(3)Annual ReportThe Administrator shall transmit to the Congress, not later than February 28 of each of the next 5 years beginning after the date of enactment of this Act, a report that provides the following: 
(A)A summary of all activities taken pursuant to paragraph (1) for the previous fiscal year. 
(B)A summary of expenditures for all activities pursuant to paragraph (1) for the previous fiscal year. 
(4)Initial reportThe Administrator shall transmit to Congress not later than 1 year after the date of enactment of this Act an initial report that provides the following: 
(A)An analysis of possible alternatives that the the Administration may employ to carry out the Survey program, including ground-based and space-based alternatives with technical descriptions. 
(B)A recommended option and proposed budget to carry out the Survey program pursuant to the recommended option. 
(C)An analysis of possible alternatives that the Administration could employ to divert an object on a likely collision course with Earth. 
IIIAeronautics 
301.DefinitionFor purposes of this title, the term institution of higher education has the meaning given that term by section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
ANational Policy for Aeronautics Research and Development 
311.PolicyIt shall be the policy of the United States to reaffirm the National Aeronautics and Space Act of 1958 and its identification of aeronautical research and development as a core mission of NASA. Further, it shall be the policy of the United States to promote aeronautical research and development that will expand the capacity, ensure the safety, and increase the efficiency of the Nation’s air transportation system, promote the security of the Nation, protect the environment, and retain the leadership of the United States in global aviation. 
BNASA Aeronautics Breakthrough Research Initiatives 
321.Environmental aircraft research and development initiative 
(a)ObjectiveThe Administrator shall establish an initiative with the objective of developing, and demonstrating in a relevant environment, within 10 years after the date of enactment of this Act, technologies to enable the following commercial aircraft performance characteristics: 
(1)NoiseNoise levels on takeoff and on airport approach and landing that do not exceed ambient noise levels in the absence of flight operations in the vicinity of airports from which such commercial aircraft would normally operate. 
(2)Energy consumptionTwenty-five percent reduction in the energy required for medium to long range flights, compared to aircraft in commercial service as of the date of enactment of this Act. This reduction may be achieved by a combination of improvements to— 
(A)specific fuel consumption; 
(B)lift-to-drag ratio; and 
(C)structural weight fraction. 
(3)EmissionsNitrogen oxides on take-off and landing that are reduced by 50 percent relative to aircraft in commercial service as of the date of enactment of this Act. 
(b)ImplementationNot later than 270 days after the date of enactment of this Act, the Administrator shall provide to Congress a plan for the implementation of the initiative described in subsection (a). Such implementation plan shall include— 
(1)technological roadmaps for achieving each of the performance characteristics specified in subsection (a); 
(2)an estimate of the 10-year funding profile required to achieve the objective specified in subsection (a); 
(3)a plan for carrying out a formal quantification of the estimated costs and benefits of each technological option selected for development beyond the initial concept definition phase; and 
(4)a plan for transferring the technologies to industry, including the identification of requirements for technology demonstrations, as appropriate. 
(c)Study 
(1)RequirementThe Administrator shall enter into an arrangement for the National Research Council to conduct a study to identify and quantify new markets that would be created, as well as existing markets that would be expanded, by the incorporation of the technologies developed pursuant to this section into future commercial aircraft. The study shall identify whether any of the performance characteristics specified in subsection (a) would need to be made more stringent in order to create new markets or expand existing markets. The National Research Council shall seek input from at least the aircraft manufacturing industry, academia, and the airlines in carrying out the study. 
(2)ReportA report containing the results of the study conducted under paragraph (1) shall be provided to Congress not later than 18 months after the date of enactment of this Act. 
322.Civil supersonic transport research and development initiative 
(a)ObjectiveThe Administrator shall establish an initiative with the objective of developing, and demonstrating in a relevant environment, within 20 years after the date of enactment of this Act, technologies to enable overland flight of supersonic civil transport aircraft with at least the following performance characteristics: 
(1)Mach number of at least 1.4. 
(2)Range of at least 4,000 nautical miles. 
(3)Payload of at least 24 passengers. 
(4)Noise levels on takeoff and on airport approach and landing that meet community noise standards in place at airports from which such commercial supersonic aircraft would normally operate at the time the aircraft would enter commercial service. 
(5)Shaped sonic boom signatures sufficiently low to permit overland flight over populated areas. 
(6)Nitrogen oxide, carbon dioxide, and water vapor emissions consistent with regulations likely to be in effect at the time of this aircraft’s introduction. 
(b)ImplementationNot later than 270 days after the date of enactment of this Act, the Administrator shall provide to Congress a plan for the implementation of the initiative described in subsection (a). Such implementation plan shall include— 
(1)technological roadmaps for achieving each of the performance characteristics specified in subsection (a); 
(2)an estimate of the 10-year funding profile required to achieve the objective specified in subsection (a); 
(3)a plan for carrying out a formal quantification of the estimated costs and benefits of each technological option selected for development beyond the initial concept definition phase; 
(4)a plan for transferring the technologies to industry, including the identification of requirements for technology demonstrations, as appropriate; 
(5)a plan for research to quantify, within 3 years after the date of enactment of this Act, the limits on sonic boom parameters, such as overpressure and rise time, that would be acceptable to the general public; and 
(6)a plan for adjusting the noise reduction re-search and development activities as needed to accommodate changes in community noise standards that may occur over the lifetime of the initiative. 
323.Rotorcraft and other runway-independent air vehicles research and development initiative 
(a)ObjectiveThe Administrator shall establish a rotorcraft and other runway-independent air vehicles initiative with the objective of developing and demonstrating in a relevant environment, within 10 years after the date of enactment of this Act, technologies to enable significantly safer, quieter, and more environmentally compatible operation from a wider range of airports under a wider range of weather conditions than is the case for rotorcraft and other runway-independent air vehicles in service as of the date of enactment of this Act. 
(b)ImplementationNot later than 270 days after the date of enactment of this Act, the Administrator shall provide a plan to the Congress for the implementation of the initiative described in subsection (a). The implementation plan shall include— 
(1)a set of performance characteristics, developed in consultation with the National Research Council, that shall quantify the objectives specified in subsection (a); 
(2)technological roadmaps for achieving each of the performance characteristics developed under paragraph (1); 
(3)an estimate of the 10-year funding profile required to achieve the objective specified in subsection (a); 
(4)a plan for carrying out a formal quantification of the estimated costs and benefits of each technological option selected for development beyond the initial concept definition phase; and 
(5)a plan for transferring the technologies to industry, including the identification of requirements for technology demonstrations, as appropriate. 
324.ReviewThe Administrator shall enter into an arrangement with the National Research Council for the review, within 18 months after the date of enactment of this Act, of the adequacy of the implementation plans provided under sections 321(b), 322(b), and 323(b) to achieve the objectives described in sections 321(a), 322(a), and 323(a). In addition, the Administrator shall enter into an arrangement with the National Research Council for the review, every 3 years subsequent to the initial review under this section, of NASA’s progress in achieving the objectives described in sections 321(a), 322(a), and 323(a), including recommendations for changes to NASA’s research and development program as needed, as well as recommendations for changes to the desired performance characteristics as needed. The results of each review shall be provided to Congress within 30 days after completion of the review. 
COther NASA aeronautics research and development activities 
331.Fundamental research and technology base program 
(a)ObjectiveIn order to ensure that the Nation maintains needed capabilities in fundamental areas of aeronautical research, the Administrator shall establish a program of long-term fundamental research in aeronautical sciences and technologies that is not tied to specific development projects. 
(b)AssessmentThe Administrator shall enter into an arrangement with the National Research Council for an assessment of the Nation's future requirements for fundamental aeronautics research and whether the Nation will have a skilled research workforce and research facilities commensurate with those requirements. The assessment shall include an identification of any projected gaps, and recommendations for what steps should be taken by the Federal Government to eliminate those gaps. 
(c)ReportThe Administrator shall transmit the assessment, along with NASA’s response to the assessment, to Congress not later than 2 years after the date of enactment of this Act. 
332.Airspace systems research 
(a)ObjectiveThe Airspace Systems Research program shall pursue research and development to enable revolutionary improvements to and modernization of the National Airspace System, as well as to enable the introduction of new systems for vehicles that can take advantage of an improved, modern air transportation system. 
(b)AlignmentNot later than 2 years after the date of enactment of this Act, the Administrator shall align the projects of the Airspace Systems Research program so that they directly support the objectives of the Joint Planning and Development Office’s Next Generation Air Transportation System Integrated Plan. 
333.Aviation safety and security research 
(a)ObjectiveThe Aviation Safety and Security Research program shall pursue research and development activities that directly address the safety and security needs of the National Airspace System and the aircraft that fly in it. The program shall develop prevention, intervention, and mitigation technologies aimed at causal, contributory, or circumstantial factors of aviation accidents. 
(b)PlanNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit to Congress a 5-year prioritized plan for the research to be conducted within the Aviation Safety and Security Research program. The plan shall be aligned with the objectives of the Joint Planning and Development Office’s Next Generation Air Transportation System Integrated Plan. 
334.Zero-emissions aircraft research 
(a)ObjectiveThe Administrator shall establish a zero-emissions aircraft research program whose objective shall be to develop and test concepts to enable a hydrogen fuel cell-powered aircraft that would have no hydrocarbon or nitrogen oxide emissions into the environment. 
(b)ApproachThe Administrator shall establish a program of competitively awarded grants available to teams of researchers that may include the participation of individuals from universities, industry, and government for the conduct of this research. 
335.Mars aircraft research 
(a)ObjectiveThe Administrator shall establish a Mars Aircraft project whose objective shall be to develop and test concepts for an uncrewed aircraft that could operate for sustained periods in the atmosphere of Mars. 
(b)ApproachThe Administrator shall establish a program of competitively awarded grants available to teams of researchers that may include the participation of individuals from universities, industry, and government for the conduct of this research. 
336.Hypersonics research 
(a)ObjectiveThe Administrator shall establish a hypersonics research program whose objective shall be to explore the science and technology of hypersonic flight using air-breathing propulsion concepts, through a mix of theoretical work, basic and applied research, and development of flight research demonstration vehicles. 
(b)PlanNot later than 1 year after the date of enactment of this Act, the Administrator shall develop a 10-year hypersonics research plan and shall have that plan reviewed by the National Research Council. The results of that review shall be provided to Congress. 
337.NASA aeronautics scholarships 
(a)EstablishmentThe Administrator shall establish a program of scholarships for full-time graduate students who are United States citizens and are enrolled in, or have been accepted by and have indicated their intention to enroll in, accredited Masters degree programs in aeronautical engineering at institutions of higher education. Each such scholarship shall cover the costs of room, board, tuition, and fees, and may be provided for a maximum of 2 years. 
(b)ImplementationNot later than 180 days after the date of enactment of this Act, the Administrator shall publish regulations governing the scholarship program under this section. 
(c)Cooperative training opportunitiesStudents who have been awarded a scholarship under this section shall have the opportunity for paid employment at one of the NASA Centers engaged in aeronautics research and development during the summer prior to the first year of the student’s Masters program, and between the first and second year, if applicable. 
338.Aviation weather researchThe Administrator shall carry out a program of collaborative research with the National Oceanic and Atmospheric Administration on convective weather events, with the goal of significantly improving the reliability of 2-hour to 6-hour aviation weather forecasts. 
339.Assessment of wake turbulence research and development program 
(a)AssessmentThe Administrator shall enter into an arrangement with the National Research Council for an assessment of Federal wake turbulence research and development programs. The assessment shall address at least the following questions: 
(1)Are the Federal research and development goals and objectives well defined? 
(2)Are there any deficiencies in the Federal research and development goals and objectives? 
(3)What roles should be played by each of the relevant Federal agencies, such as NASA, the Federal Aviation Administration, and the National Oceanic and Atmospheric Administration, in wake turbulence research and development? 
(b)ReportA report containing the results of the assessment conducted pursuant to subsection (a) shall be provided to Congress not later than 1 year after the date of enactment of this Act. 
340.University-based centers for research on aviation training 
(a)In generalThe Administrator shall award grants to institutions of higher education (or consortia thereof) to establish one or more Centers for Research on Aviation Training under cooperative agreements with appropriate NASA Centers. 
(b)PurposeThe purpose of the Centers shall be to investigate the impact of new technologies and procedures, particularly those related to the aircraft flight deck and to the air traffic management functions, on training requirements for pilots and air traffic controllers. 
(c)ApplicationAn institution of higher education (or a consortium of such institutions) seeking funding under this section shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require, including, at a minimum, a 5-year research plan. 
(d)Award durationAn award made by the Administrator under this section shall be for a period of 5 years and may be renewed on the basis of— 
(1)satisfactory performance in meeting the goals of the research plan proposed by the Center in its application under subsection (c); and 
(2)other requirements as specified by the Administrator. 
IVHuman Space Flight 
401.International Space Station completion 
(a)Elements, capabilities, and configuration criteriaThe Administrator shall ensure that the ISS will be able to— 
(1)fulfill international partner agreements and provide a diverse range of research capacity, including a high rate of human biomedical research protocols, countermeasures for the effects of microgravity, applied biotechnologies, technology and exploration research, commercial research, fundamental research, and other priority areas; 
(2)have a life sciences centrifuge and associated holding facilities; 
(3)have an ability to support crew size of at least 6 persons; 
(4)support crew exploration vehicle docking and automated docking of cargo vehicles or modules launched by either heavy-lift or commercially-developed launch vehicles; and 
(5)be operated at an appropriate risk level. 
(b)Contingency planThe transportation plan to support ISS shall include contingency options to ensure sufficient logistics and on-orbit capabilities to support any potential period during which the Space Shuttle or its follow-on crew and cargo systems is unavailable, and provide sufficient prepositioning of spares and other supplies needed to accommodate any such hiatus. 
(c)CertificationNot later than 60 days after the date of enactment of this Act, and before making any change in the ISS assembly sequence in effect on the date of enactment of this Act, the Administrator shall certify in writing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives NASA’s plan to meet the requirements of subsections (a) and (b). 
402.Use of the International Space Station and annual report 
(a)PolicyIt is the policy of the United States— 
(1)to ensure diverse and growing utilization of benefits from the ISS; and 
(2)to increase commercial utilization and operations in low-Earth orbit and beyond that are supported by national and commercial space transportation capabilities. 
(b)Use of international space stationThe Administrator shall conduct broadly focused scientific and exploration research and development activities using the ISS in a manner consistent with the provisions of this title, and advance the Nation’s exploration of the Moon and beyond, using the ISS as a test-bed and outpost for operations, engineering, and scientific research. 
(c)ReportsNot later than March 31 of each year the Administrator shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives on the use of the ISS as provided in subsection (b), with implementation milestones and associated results. 
403.International Space Station cost capSection 202 of the National Aeronautics and Space Administration Authorization Act of 2000 (42 U.S.C. 2451 note) is repealed. 
404.Space shuttle transition 
(a)In generalThe Administrator is strongly encouraged to pursue the goal of retiring the Space Shuttle in 2010 and initiating flight operations of the Crew Exploration Vehicle. However, in view of the detrimental effects of a gap in human access to space by the United States, the Administrator may not retire all of the Space Shuttle orbiters until a replacement human-rated spacecraft system that can take humans into Earth orbit and return them safely has entered operational service, unless the Administrator determines that the Space Shuttle is unsafe for continued flight operations.  
(b)ReportThe Administrator shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives containing a detailed and comprehensive Space Shuttle transition plan that includes any necessary recertification, including requirements, assumptions, and milestones, in order to utilize the Space Shuttle orbiter beyond calendar year 2010. 
(c)Contract terminations; vendor replacementsThe Administrator may not terminate any contracts nor replace any vendors associated with the Space Shuttle until 120 days after the Administrator has transmitted the report required by subsection (b). 
405.Human exploration priorities 
(a)In generalIn view of the limited resources likely to be available for human exploration over the remainder of the decade, the Administrator shall— 
(1)construct an architecture and implementation plan for NASA’s human exploration program that is not critically dependent on the achievement of milestones by fixed dates; and 
(2)determine the relative priority of each of the potential elements of NASA’s implementation plan for its human exploration program in case funding shortfalls or cost growth necessitate the adjustment of NASA’s implementation plan. 
(b)PrioritiesDevelopment of a Crew Exploration Vehicle with a robust crew escape system, development of a launch system for the Crew Exploration Vehicle, and definition of an overall architecture and prioritized implementation plan shall be the highest priorities of the human exploration program over the period governed by this Act. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives— 
(1)an exploration architecture and prioritized implementation plan and schedule for NASA’s human exploration program; 
(2)the requirements, cost estimates, and schedules for the Crew Exploration Vehicle and its associated launch vehicle; and 
(3)cost estimates for each of the elements of the prioritized implementation plan and sensitivity analyses of the cost impacts of schedule adjustments. 
406.Development of expanded permanent human presence beyond low-Earth orbit 
(a)In generalAs part of the programs authorized under the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.), the Administrator shall establish a program with the goal of developing a permanently sustained human presence on the Moon, in tandem with an extensive precursor program, to support scientific pursuits, and as a stepping-stone to future exploration of Mars. The Administrator is further authorized to develop and conduct commercial and international collaborations in pursuit of these goals, as appropriate. 
(b)RequirementsIn carrying out this section, the Administrator shall— 
(1)implement an effective exploration technology program that is focused around the key needs to support lunar human and robotic operations, including— 
(A)not later than 180 days after the date of enactment of this Act, providing to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an Exploration Critical Technologies List that will include those technology areas identified to require significant advancements in order for NASA to achieve the Exploration Vision as articulated by the President and contained in NASA’s Strategic Plan for Lunar and Mars exploration; and 
(B)to ensure that the capabilities inherent within the United States research universities and United States nonaerospace industries are actively sought and stimulated in support of exploration, not later than 180 days after the date of enactment of this Act, submitting to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for establishing a program of university led university and industry partnerships in each of the areas identified in the Exploration Critical Technologies List provided under subparagraph (A); 
(2)as part of NASA’s annual budget submission, submit to the Congress the detailed mission, schedule, and budget for key lunar mission-enabling technology areas, including areas for possible innovative governmental and commercial activities and partnerships; 
(3)as part of NASA’s annual budget submission, submit to the Congress a plan for NASA’s lunar robotic precursor and technology programs, including current and planned technology investments and scientific research that support the lunar program; and 
(4)conduct an intensive in-situ resource utilization technology program in order to develop the capability to use space resources to increase independence from Earth, and sustain exploration beyond low-Earth orbit. 
407.Ground-based exploration analog capabilities 
(a)In generalThe Administrator shall evaluate the costs and benefits of establishing ground-based analog capabilities in United States locations and elsewhere in the world in order to assist in the development of technologies and operational techniques for lunar operations, life support, and in-situ resource utilization experience and capabilities. 
(b)LocationsIf the Administrator determines that the establishment of ground-based analog capabilities will help advance the United States human exploration program, the Administrator shall determine which locations would offer the most promise for the establishment of such ground-based exploration analogs. 
(c)Involvement of local populations; private sector partnersIn carrying out this section, the Administrator shall involve local populations, academia, and industrial partners as much as possible to ensure that ground-based benefits and applications are encouraged and developed. 
408.GAO assessment of feasibility of Moon and Mars exploration missionsNot later than 9 months after the date of enactment of this Act, the Comptroller General shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives an assessment of the feasibility of NASA’s planning for exploration of the Moon and Mars, giving special consideration to the long-term cost implications of program architecture and schedules. 
409.United States human-rated launch capacity assessmentNotwithstanding any other provision of law, the Administrator shall, not later than 60 days after the date of enactment of this Act, provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives, a full description of the transportation requirements and systems needed to support human lunar missions, as well as for the ISS, including— 
(1)a retention plan of skilled personnel from the legacy Shuttle program which will sustain the level of safety for that program through the final flight and a transition plan that will ensure that any NASA programs can utilize the human capital resources of the Shuttle program, to the maximum extent practicable; 
(2)the implications for and impact on the Nation’s aerospace industrial base; 
(3)the manner in which the proposed vehicles contribute to a national mixed fleet launch and flight capacity; 
(4)support for ISS crew transportation, ISS utilization, and lunar exploration architecture; 
(5)for any human rated vehicle, a crew escape system, as well as substantial protection against orbital debris strikes that offers a high level of safety; 
(6)development risk areas; 
(7)the schedule and cost; 
(8)the relationship between crew and cargo capabilities; and 
(9)the potential risk reduction from the use of qualified hardware. 
VOther Program Areas 
ASpace and Flight Support 
501.Space communications study 
(a)StudyThe Administrator shall develop a plan for updating NASA’s space communications architecture for both low-Earth orbital operations and deep space exploration so that it is capable of meeting NASA’s needs over the next 20 years. The plan shall also include life-cycle cost estimates, milestones, estimated performance capabilities, and 5-year funding profiles. The plan shall also incorporate all appropriate findings of the Deep Space Network report required under section 204 of this Act. The plan shall also include an estimate of the amounts of any reimbursements NASA is likely to receive from other Federal agencies during the expected life of the upgrades described in the plan. 
(b)ConsultationsThe Administrator shall consult with other relevant Federal agencies in developing the plan under this section. 
(c)ReportThe Administrator shall transmit the plan under this section to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives not later than February 17, 2007. 
502.Orbital debrisThe Administrator, in conjunction with the heads of other Federal agencies, shall take steps to develop or acquire technologies that will enable NASA to decrease the risks associated with orbital debris. 
503.Secondary payload capabilityIn order to help develop a cadre of experienced engineers and to provide more routine and affordable access to space, the Administrator shall provide the capabilities to support secondary payloads on United States launch vehicles, including free flyers, for satellites or scientific payloads weighing less than 500 kilograms. 
504.NASA healthcare program The Administrator shall develop policies, procedures, and plans necessary for— 
(1)the establishment of a lifetime healthcare program for NASA astronauts; and 
(2)the study and analysis of the healthcare data obtained in order to better understand the long-term health effects of space flight on humans. 
BEducation 
511.Institutions in NASA’s minority institutions programThe matter appearing under the heading National Aeronautics and Space Administration—small and disadvantaged business in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1990 (42 U.S.C. 2473b; 103 Stat. 863) is amended by striking Historically Black Colleges and Universities and and inserting Historically Black Colleges and Universities that are part B institutions (as defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))), Hispanic-serving institutions (as defined in section 502(a)(5) of that Act (20 U.S.C. 1101a(a)(5))), Tribal Colleges or Universities (as defined in section 316(b)(3) of that Act (20 U.S.C. 1059c(b)(3))), Alaskan Native-serving institutions (as defined in section 317(b)(2) of that Act (20 U.S.C. 1059d)(b)(2))), Native Hawaiian-serving institutions (as defined in section 317(b)(4) of that Act (20 U.S.C. 1059d(b)(4))), and. 
512.Program to expand distance learning in rural underserved areas 
(a)In generalThe Administrator shall develop or expand programs to extend science and space educational outreach to rural communities and schools through video conferencing, interpretive exhibits, teacher education, classroom presentations, and student field trips. 
(b)PrioritiesIn carrying out subsection (a), the Administrator shall give priority to existing programs, including Challenger Learning Centers— 
(1)that utilize community-based partnerships in the field; 
(2)that build and maintain video conference and exhibit capacity; 
(3)that travel directly to rural communities and serve low-income populations; and 
(4)with a special emphasis on increasing the number of women and minorities in the science and engineering professions. 
513.Charles Pete Conrad Astronomy Awards 
(a)Short titleThis section may be cited as the Charles ‘Pete’ Conrad Astronomy Awards Act. 
(b)DefinitionsFor the purposes of this section— 
(1)the term amateur astronomer means an individual whose employer does not provide any funding, payment, or compensation to the individual for the observation of asteroids and other celestial bodies, and does not include any individual employed as a professional astronomer; 
(2)the term Minor Planet Center means the Minor Planet Center of the Smithsonian Astrophysical Observatory; 
(3)the term near-Earth asteroid means an asteroid with a perihelion distance of less than 1.3 Astronomical Units from the Sun; and 
(4)the term Program means the Charles Pete Conrad Astronomy Awards Program established under subsection (c). 
(c)Pete conrad astronomy award program 
(1)In GeneralThe Administrator shall establish the Charles Pete Conrad Astronomy Awards Program. 
(2)AwardsThe Administrator shall make awards under the Program based on the recommendations of the Minor Planet Center. 
(3)Award categoriesThe Administrator shall make one annual award, unless there are no eligible discoveries or contributions, for each of the following categories: 
(A)The amateur astronomer or group of amateur astronomers who in the preceding calendar year discovered the intrinsically brightest near-Earth asteroid among the near-Earth asteroids that were discovered during that year by amateur astronomers or groups of amateur astronomers. 
(B)The amateur astronomer or group of amateur astronomers who made the greatest contribution to the Minor Planet Center’s mission of cataloguing near-Earth asteroids during the preceding year. 
(4)Award amountAn award under the Program shall be in the amount of $3,000. 
(5)Guidelines 
(A)No individual who is not a citizen or permanent resident of the United States at the time of his discovery or contribution may receive an award under this section. 
(B)The decisions of the Administrator in making awards under this section are final. 
514.Review of education programs 
(a)In generalThe Administrator shall enter into an arrangement with the National Research Council of the National Academy of Sciences to conduct a review and evaluation of NASA’s science, technology, engineering, and mathematics education program. The review and evaluation shall be documented in a report to the Administrator and shall include such recommendations as the National Research Council determines will improve the effectiveness of the program. 
(b)ReviewThe review and evaluation under subsection (a) shall include— 
(1)an evaluation of the effectiveness of the overall program in meeting its defined goals and objectives; 
(2)an assessment of the quality and educational effectiveness of the major components of the program, including an evaluation of the adequacy of assessment metrics and data collection requirements available for determining the effectiveness of individual projects; 
(3)an evaluation of the funding priorities in the program, including a review of the funding level and funding trend for each major component of the program and an assessment of whether the resources made available are consistent with meeting identified goals and priorities; and 
(4)a determination of the extent and the effectiveness of coordination and collaboration between NASA and other Federal agencies that sponsor science, technology, engineering, and mathematics education activities. 
(c)Report to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives the report required under subsection (a). 
515.Equal access to NASA’s education programsThe Administrator shall strive to ensure equal access for minority and economically disadvantaged students to NASA’s Education programs. Not later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives describing the efforts by the Administrator to ensure equal access for minority and economically disadvantaged students under this section, and the results of such efforts. 
VICommercialization 
601.Competitive prize program to encourage development of advanced space and aeronautical technologiesTitle III of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.) is amended by inserting after section 313 the following: 
 
314.Competitive award of prizes to encourage development of advanced space and aeronautical technologies 
(a)Program authorized 
(1)In generalThe Administrator may carry out a program to award prizes to stimulate innovation in basic and applied research, technology development, and prototype demonstration that have the potential for application to the performance of the space and aeronautical activities of the Administration. 
(2)Use of prize authorityIn carrying out the program, the Administrator shall seek to develop and support technologies and areas that the Administrator determines to be providing impetus to the Administration’s overall exploration and science architecture and plans and, where practicable, utilize the prize winner’s technologies in fulfilling the Administration’s missions. 
(b)Program requirements 
(1)Competitive processRecipients of prizes under the program under this section shall be selected through one or more competitions conducted by the Administrator. 
(2)AdvertisingThe Administrator shall widely advertise any competitions conducted under the program and shall include advertising to research universities.  
(c)Registration; assumption of risk 
(1)RegistrationEach potential recipient of a prize in a competition under the program under this section shall register for the competition. 
(2)Assumption of riskIn registering for a competition under paragraph (1), a potential recipient of a prize shall assume any and all risks, and waive claims against the United States Government and its related entities, for any injury, death, damage, or loss of property, revenue, or profits, whether direct, indirect, or consequential, arising from participation in the competition, whether such injury, death, damage, or loss arises through negligence or otherwise, except in the case of willful misconduct.  
(3)Related entity definedIn this subsection, the term related entity means a contractor or subcontractor at any tier, a supplier, user, customer, cooperating party, grantee, investigator, or detailee. 
(4)Intellectual propertyAs a condition for the awarding of the prize by the Administrator, the recipient of the prize shall award a nonexclusive, nontransferable, paid-up license from the prize recipient to NASA to practice the invention or have the invention practiced throughout out the world by or on behalf of the Government. In the exercise of such license, the Government shall not publicly disclose trade secrets or commercial or financial information that is privileged or confidential within the meaning of section 552 (b)(4) of title 5, United States Code. 
(d)Limitations 
(1)Total amountThe total amount of cash prizes available for award in competitions under the program under this section in any fiscal year may not exceed $50,000,000. Funds for a given prize program shall be taken from the specific budgetary account specified in section 101, 102, or 103 that is intended to benefit from the successful conclusion of the competition. 
(2)Approval required for large prizesNo competition under the program may result in the award of more than $1,000,000 in cash prizes without the approval of the Administrator or a designee of the Administrator. 
(e)Relationship to other authorityThe Administrator may utilize the authority in this section in conjunction with or in addition to the utilization of any other authority of the Administrator to acquire, support, or stimulate basic and applied research, technology development, or prototype demonstration projects. 
(f)Availability of fundsFunds appropriated for the program authorized by this section shall remain available until expended.. 
602.Commercial support of International Space Station operations and utilizationThe Administrator shall purchase commercial services for support of the ISS for cargo and other needs, and for enhancement of the capabilities of the ISS, to the maximum extent possible, in accordance with Federal procurement law. 
603.Commercialization plan 
(a)In generalThe Administrator, in consultation with the Associate Administrator for Space Transportation of the Federal Aviation Administration, the Director of the Office of Space Commercialization of the Department of Commerce, and any other relevant agencies, shall develop a commercialization plan to support the human missions to the Moon and Mars, to support Low-Earth Orbit activities and Earth science missions and applications, and to transfer science research and technology to society. The plan shall identify opportunities for the private sector to participate in the future missions and activities, including opportunities for partnership between NASA and the private sector in conducting research and the development of technologies and services. The plan shall include provisions for developing and funding sustained university and industry partnerships to conduct commercial research and technology development, to proactively translate results of space research to Earth benefits, to advance United States economic interests, and to support the vision for exploration. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit a copy of the plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives. 
604.Commercial goods and servicesIt is the sense of the Congress that NASA should purchase commercially available space goods and services to the fullest extent feasible in support of the human missions beyond Earth and should encourage commercial use and development of space to the greatest extent practicable. 
VIIWorkforce and facilities 
701.Workforce strategy 
(a)In generalThe Administrator shall develop a human capital strategy to ensure that NASA has a workforce of the appropriate size and with the appropriate skills to carry out the programs of NASA, consistent with the policies and plans developed pursuant to this Act. The strategy shall cover the period through fiscal year 2011. 
(b)ContentThe strategy shall describe, at a minimum— 
(1)any categories of employees NASA intends to reduce, the expected size and timing of those reductions, the methods NASA intends to use to make the reductions, and the reasons NASA no longer needs those employees; 
(2)any categories of employees NASA intends to increase, the expected size and timing of those increases, the methods NASA intends to use to recruit the additional employees, and the reasons NASA needs those employees; 
(3)the steps NASA will use to retain needed employees; and 
(4)the budget assumptions of the strategy, and any expected additional costs or savings from the strategy by fiscal year. 
(c)ScheduleThe Administrator shall transmit the strategy developed under this section to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than the date on which the President submits the proposed budget for the Federal Government for fiscal year 2007 to the Congress. The strategy should emphasize voluntary methods for achieving workforce goals. At least 60 days before transmitting the strategy, NASA shall provide a draft of this strategy to its Federal Employee Unions for a 30-day consultation period after which NASA shall respond in writing to any written concerns provided by these Unions. 
(d)LimitationTo allow time for voluntary methods to achieve human capital goals, NASA may not initiate any Reduction in Force or involuntary separations, with the exception of involuntary separations of management or supervisory personnel or for legitimate disciplinary reasons, until October 1, 2006. 
702.Facilities plan 
(a)In generalThe Administrator shall develop a plan for managing NASA’s facilities through fiscal year 2015. The plan shall be consistent with the policies and plans developed pursuant to this Act. 
(b)ContentAt a minimum, the plan shall describe— 
(1)any new facilities NASA intends to acquire, whether through construction, purchase, or lease, and the expected dates for doing so; 
(2)any facilities NASA intends to significantly modify, and the expected dates for doing so; 
(3)any facilities NASA intends to close, and the expected dates for doing so; 
(4)any transaction NASA intends to conduct to sell, lease, or otherwise transfer the ownership of a facility, and the expected dates for doing so; 
(5)how each of the actions described in paragraphs (1), (2), (3), and (4) will enhance the ability of NASA to carry out its programs; 
(6)the expected costs or savings expected from each of the actions described in paragraphs (1), (2), (3), and (4); 
(7)the priority order of the actions described in paragraphs (1), (2), (3), and (4); 
(8)the budget assumptions of the plan; and 
(9)how facilities were evaluated in developing the plan. 
(c)ScheduleThe Administrator shall transmit the plan developed under this section to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than the date on which the President submits the proposed budget for the Federal Government for fiscal year 2008 to the Congress. 
703.NASA test facilities policyThe Administrator shall establish a policy of charging users of NASA’s test facilities for the costs associated with their tests, but shall not seek to recover the full costs of the operation of those facilities from the users. The Administrator shall establish a core funding account that shall be used to maintain the operation and viability of NASA’s test facilities during periods of low utilization. The Administrator shall not close or mothball any aeronautical test facilities identified in the 2003 independent assessment by the RAND Corporation, entitled Wind Tunnel and Propulsion Test Facilities: An Assessment of NASA’s Capabilities to Serve National Needs as being part of the minimum set of those facilities necessary to retain and manage to serve national needs, as well as any other NASA test facilities that were in use as of January 1, 2004, until such time as the Office of Science and Technology Policy has commissioned and received the results of an independent review of the Nation’s long term strategic needs for test facilities and transmitted the results of that review to Congress. 
704.Study on the feasibility of use of ground source heat pumps 
(a)In generalThe Administrator shall conduct a feasibility study on the use of ground source heat pumps in future NASA facilities or substantial renovation of existing NASA facilities involving the installation of heating, ventilating, and air conditioning systems.  
(b)ContentsThe study shall examine— 
(1)the life-cycle costs, including maintenance costs, of the operation of such heat pumps compared to generally available heating, cooling, and water heating equipment;  
(2)barriers to installation, such as availability and suitability of terrain; and  
(3)such other issues as the Administrator considers appropriate. 
(c)DefinitionThe term ground source heat pump means an electric-powered system that uses the Earth’s relatively constant temperature to provide heating, cooling, or hot water. 
705.Facilities management 
(a)In generalNotwithstanding any other provision of law, the Administrator may convey, by lease, real and related personal property under the custody and control of NASA, or interests therein, and retain the net proceeds of such dispositions in an account within NASA’s working capital fund to be used for NASA’s real property capital needs at the NASA facility at which the leasing arrangement occurs. All net proceeds realized under this section shall be obligated or expended only as authorized by appropriations Acts. To aid in the use of this authority, NASA shall develop a facilities investment plan that takes into account uniqueness, mission dependency, and other studies required by this Act. 
(b)DefinitionsIn this section: 
(1)Net proceedsThe term net proceeds means the rental and other sums received less the costs of the disposition. 
(2)Real property capital needsThe term real property capital needs means any expenses necessary and incident to the agency’s real property capital acquisitions, improvements, and dispositions. 
VIIIMiscellaneous amendments 
801.Retrocession of jurisdictionTitle III of the National Aeronautics and Space Act of 1958, as amended by this Act, is further amended by adding at the end the following: 
 
316.Retrocession of jurisdictionNotwithstanding any other provision of law, the Administrator may, whenever the Administrator considers it desirable, relinquish to a State all or part of the legislative jurisdiction of the United States over lands or interests under the Administrator’s control in that State. Relinquishment of legislative jurisdiction under this section may be accomplished— 
(1)by filing with the Governor of the State concerned a notice of relinquishment to take effect upon acceptance thereof; or 
(2)as the laws of the State may otherwise provide.. 
802.Extension of indemnification authoritySection 309(f)(1) of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2458c(f)(1)) is amended— 
(1)by striking December 31, 2002 and inserting December 31, 2007; and 
(2)by striking September 30, 2005 and inserting December 31, 2009. 
803.Intellectual property provisionsSection 305 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2457) is amended by inserting after subsection (f) the following: 
 
(g)Assignment of patent rights, etc 
(1)In generalUnder agreements entered into pursuant to paragraph (5) or (6) of section 203(c) of this Act (42 U.S.C. 2473(c)(5) or (6)), the Administrator may— 
(A)grant, or agree to grant in advance to a participating party, patent licenses or assignments, or options thereto, in any invention made in whole or in part by an Administration employee under the agreement; or 
(B)subject to section 209 of title 35, United States Code, grant a license to an invention which is federally owned, for which a patent application was filed before the signing of the agreement, and directly within the scope of the work under the agreement, for reasonable compensation when appropriate. 
(2)ExclusivityThe Administrator shall ensure, through such agreement, that the participating party has the option to choose an exclusive license for a prenegotiated field of use for any such invention under the agreement or, if there is more than 1 participating party, that the participating parties are offered the option to hold licensing rights that collectively encompass the rights that would be held under such an exclusive license by one party. 
(3)ConditionsIn consideration for the Government’s contribution under the agreement, grants under this subsection shall be subject to the following explicit conditions: 
(A)A nonexclusive, nontransferable, irrevocable, paid-up license from the participating party to the Administration to practice the invention or have the invention practiced through out the world by or on behalf of the Government. In the exercise of such license, the Government shall not publicly disclose trade secrets or commercial or financial information that is privileged or confidential within the meaning of section 552 (b)(4) of title 5, United States Code, or which would be considered as such if it had been obtained from a non-Federal party. 
(B)If the Administration assigns title or grants an exclusive license to such an invention, the Government shall retain the right— 
(i)to require the participating party to grant to a responsible applicant a non-exclusive, partially exclusive, or exclusive license to use the invention in the applicant's licensed field of use, on terms that are reasonable under the circumstances; or 
(ii)if the participating party fails to grant such a license, to grant the license itself. 
(C)The Government may exercise its right retained under subparagraph (B) only in exceptional circumstances and only if the Government determines that— 
(i)the action is necessary to meet health or safety needs that are not reasonably satisfied by the participating party; 
(ii)the action is necessary to meet requirements for public use specified by Federal regulations, and such requirements are not reasonably satisfied by the participating party; or 
(iii)the action is necessary to comply with an agreement containing provisions described in section 12(c)(4)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(4)(B)). 
(4)Appeal and review of determinationA determination under paragraph (3)(C) is subject to administrative appeal and judicial review under section 203(b) of title 35, United States Code.. 
804.Electronic access to business opportunitiesTitle III of the National Aeronautics and Space Act of 1958, as amended by this Act, is further amended by adding at the end the following: 
 
317.Electronic access to business opportunities 
(a)In generalThe Administrator may implement a pilot program providing for reduction in the waiting period between publication of notice of a proposed contract action and release of the solicitation for procurements conducted by the Administration. 
(b)ApplicabilityThe program implemented under subsection (a) shall apply to noncommercial acquisitions— 
(1)with a total value in excess of $100,000 but not more than $5,000,000, including options; 
(2)that do not involve bundling of contract requirements as defined in section 3(o) of the Small Business Act (15 U.S.C. 632(o)); and 
(3)for which a notice is required by section 8(e) of the Small Business Act (15 U.S.C. 637(e)) and section 18(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)). 
(c)Notice 
(1)AccessibilityNotice of acquisitions subject to the program authorized by this section shall be made accessible through the single Government-wide point of entry designated in the Federal Acquisition Regulation, consistent with section 30(c)(4) of the Office of Federal Procurement Policy Act (41 U.S.C. 426(c)(4)). 
(2)Publication requirementsProviding access to notice in accordance with paragraph (1) satisfies the publication requirements of section 8(e) of the Small Business Act (15 U.S.C. 637(e)) and section 18(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)). 
(d)SolicitationSolicitations subject to the program authorized by this section shall be made accessible through the Governmentwide point of entry, consistent with requirements set forth in the Federal Acquisition Regulation, except for adjustments to the wait periods as provided in subsection (e). 
(e)Wait period 
(1)ReductionWhenever a notice required by section 8(e)(1)(A) of the Small Business Act (15 U.S.C. 637(e)(1)(A)) and section 18(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)) is made accessible in accordance with subsection (c) of this section, the wait period set forth in section 8(e)(3)(A) of the Small Business Act (15 U.S.C. 637(e)(3)(A)) and section 18(a)(3)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)(3)(A)), shall be reduced by 5 days. If the solicitation applying to that notice is accessible electronically in accordance with subsection (d) simultaneously with issuance of the notice, the wait period set forth in section 8(e)(3)(A) of the Small Business Act (15 U.S.C. 637(e)(3)(A)) and section 18(a)(3)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)(3)(A)) shall not apply and the period specified in section 8(e)(3)(B) of the Small Business Act and section 18(a)(3)(B) of the Office of Federal Procurement Policy Act for submission of bids or proposals shall begin to run from the date the solicitation is electronically accessible.  
(2)DeadlineWhen a notice and solicitation are made accessible simultaneously and the wait period is waived pursuant to paragraph (1), the deadline for the submission of bids or proposals shall be not less than 5 days greater than the minimum deadline set forth in section 8(e)(3)(B) of the Small Business Act (15 U.S.C. 637(e)(3)(B)) and section 18(a)(3)(B) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)(3)(B)). 
(f)Implementation 
(1)Modification of requirementsNothing in this section shall be construed as modifying regulatory requirements set forth in the Federal Acquisition Regulation, except with respect to— 
(A)the applicable wait period between publication of notice of a proposed contract action and release of the solicitation; and 
(B)the deadline for submission of bids or proposals for procurements conducted in accordance with the terms of this pilot program. 
(2)NonapplicabilityThis section shall not apply to the extent the President determines it is inconsistent with any international agreement to which the United States is a party. 
(g)StudyNot later than 18 months after the effective date of the program, the Administration, in coordination with the Small Business Administration, the General Services Administration, and the Office of Management and Budget, shall evaluate the impact of the pilot program and submit to Congress a report that— 
(1)sets forth in detail the results of the test, including the impact on competition and small business participation; and 
(2)addresses whether the pilot program should be made permanent, continued as a test program, or allowed to expire.  
(h)RegulationsThe Administrator shall publish proposed revisions to the NASA Federal Acquisition Regulation Supplement necessary to implement this section in the Federal Register not later than 120 days after the date of enactment of the National Aeronautics and Space Administration Authorization Act of 2005. The Administrator shall— 
(1)make the proposed regulations available for public comment for a period of not less than 60 days; and  
(2)publish final regulations in the Federal Register not later than 240 days after the date of enactment of that Act. 
(i)Effective date 
(1)In generalThe pilot program authorized by this section shall take effect on the date specified in the final regulations promulgated pursuant to subsection (h)(2). 
(2)LimitationThe date so specified shall be not less than 30 days after the date on which the final regulation is published.  
(j)Expiration of authorityThe authority to conduct the pilot program under subsection (a) and to award contracts under such program shall expire 2 years after the effective date established in the final regulations published in the Federal Register under subsection (h)(2).. 
805.Requirement for independent cost analysisSection 301 of the National Aeronautics and Space Administration Authorization Act of 2000 (42 U.S.C. 2459g) is amended— 
(1)by striking Phase B in subsection (a) and inserting implementation; 
(2)by striking $150,000,000 in subsection (a) and inserting $250,000,000; 
(3)by striking Chief Financial Officer each place it appears in subsection (a) and inserting Administrator; 
(4)by inserting and consider in subsection (a) after shall conduct; and 
(5)by striking subsection (b) and inserting the following: 
 
(b)Implementation definedIn this section, the term implementation means all activity in the life cycle of a project after preliminary design, independent assessment of the preliminary design, and approval to proceed into implementation, including critical design, development, certification, launch, operations, disposal of assets, and, for technology programs, development, testing, analysis and communication of the results.. 
806.Limitations on off-shore performance of contracts for the procurement of goods and services 
(a)Conversions to contractor performance of Administration activitiesExcept as provided in subsection (c), an activity or function of the Administration that is converted to contractor performance under Office of Management and Budget Circular A-76 may not be performed by the contractor or any subcontractor at a location outside the United States. 
(b)Contracts for the procurement of services 
(1)Except as provided in subsection (c), a contract for the procurement of goods or services that is entered into by the Administrator may not be performed outside the United States unless it is to meet a requirement of the Administration for goods or services specifically at a location outside the United States. 
(2)The President may waive the prohibition in paragraph (1) in the case of any contract for which the President determines in writing that it is necessary in the national security interests of the United States for goods or services under the contract to be performed outside the United States. 
(3)The Administrator may waive the prohibition in paragraph (1) in the case of any contract for which the Administrator determines in writing that essential goods or services under the contract are only available from a source outside the United States. 
(c)ExceptionSubsections (a) and (b)(1) shall not apply to the extent that the activity or function under the contract was previously performed by Federal Government employees outside the United States. 
IXIndependent Commissions 
901.DefinitionsFor purposes of this title— 
(1)the term Commission means a Commission established under this title;  
(2)the term incident means either an accident or a deliberate act; and 
(3)the term NTSB means the National Transportation Safety Board. 
AInternational Space Station Independent Safety Commission 
911.Establishment of Commission 
(a)EstablishmentThe President shall establish an independent, nonpartisan Commission within the executive branch to discover and assess any vulnerabilities of the International Space Station that could lead to its destruction, compromise the health of its crew, or necessitate its premature abandonment. 
(b)Deadline for establishmentThe President shall issue an executive order establishing a Commission within 30 days after the date of enactment of this Act. 
912.Tasks of the CommissionThe Commission established under section 911 shall, to the extent possible, undertake the following tasks: 
(1)Catalog threats to and vulnerabilities of the ISS, including design flaws, natural phenomena, computer software or hardware flaws, sabotage or terrorist attack, number of crewmembers, and inability to adequately deliver replacement parts and supplies, and management or procedural deficiencies. 
(2)Make recommendations for corrective actions. 
(3)Provide any additional findings or recommendations considered by the Commission to be important, whether or not they are related to ISS safety. 
(4)Prepare a report to Congress, the President, and the public. 
BHuman Space Flight Independent Investigation Commission 
921.Establishment of Commission 
(a)EstablishmentThe President shall establish an independent, nonpartisan Commission within the executive branch to investigate any incident that results in the loss of— 
(1)a Space Shuttle; 
(2)the International Space Station or its operational viability; 
(3)any other United States space vehicle carrying humans; 
(4)any space vehicle carrying United States citizens; or 
(5)a crew member or passenger of any space vehicle described in this subsection. 
(b)Deadline for establishmentThe President shall issue an executive order establishing a Commission within 7 days after an incident specified in subsection (a). 
922.Tasks of the CommissionA Commission established pursuant to this subtitle shall, to the extent possible, undertake the following tasks: 
(1)Investigate the incident. 
(2)Determine the cause of the incident. 
(3)Identify all contributing factors to the cause of the incident. 
(4)Make recommendations for corrective actions. 
(5)Provide any additional findings or recommendations deemed by the Commission to be important, whether or not they are related to the specific incident under investigation. 
(6)Prepare a report to Congress, the President, and the public. 
923.Role of NTSBThe NTSB shall assume responsibility for the investigation of any incident described in section 921(a) immediately upon the occurrence of that incident. The NTSB shall transfer responsibility for the investigation to a Commission established pursuant to this subtitle as soon as the Commission holds its initial meeting under section 931(d). 
COrganization and Operation of Commissions 
931.Composition of Commissions 
(a)Number of commissionersA Commission established pursuant to this title shall consist of 15 members. 
(b)SelectionThe members of a Commission shall be chosen in the following manner: 
(1)The Chairman of the NTSB shall be a member of the Commission. 
(2)The President shall appoint the remaining 14 members, and shall designate the Chairman and Vice Chairman of the Commission from among its members. 
(3)Four of the 14 members appointed by the President shall be selected by the President in the following manner: 
(A)The majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives shall each provide to the President a list of candidates for membership on the Commission. 
(B)The President shall select one of the candidates from each of the 4 lists for membership on the Commission. 
(4)In the case of a Commission established under subtitle A, the President shall select one candidate from a list of candidates for membership on the Commission provided by the President of the collective-bargaining organization including the largest member of NASA engineers. 
(5)With the exception of the Chairman of the NTSB, no officer or employee of the Federal Government shall serve as a member of the Commission. 
(6)No member of the Commission shall have, or have pending, a contractual relationship with NASA. 
(7)The President shall not appoint any individual as a member of a Commission under this section who has a current or former relationship with the Administrator that the President determines would constitute a conflict of interest. 
(8)To the extent practicable, the President shall ensure that the members of the Commission include some individuals with experience relative to human carrying spacecraft, as well as some individuals with investigative experience and some individuals with legal experience. 
(9)To the extent practicable, the President shall seek diversity in the membership of the Commission. 
(10)The President may waive the prohibitions in paragraphs (5) and (6) with respect to the selection of not more than 2 members of a Commission established under subtitle A. 
(c)Deadline for appointmentAll members of a Commission established under subtitle A shall be appointed no later than 60 days after issuance of the executive order establishing the Commission. All members of a Commission established under subtitle B shall be appointed no later than 30 days after the incident. 
(d)Initial meetingA Commission shall meet and begin operations as soon as practicable. 
(e)Quorum; vacanciesAfter its initial meeting, a Commission shall meet upon the call of the Chairman or a majority of its members. Eight members of a Commission shall constitute a quorum. Any vacancy in a Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
932.Powers of Commission 
(a)In general 
(1)Hearings and evidenceA Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this title— 
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents,as the Commission or such designated subcommittee or designated member may determine advisable. 
(2)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this subsection only— 
(I)by the agreement of the Chairman and the Vice Chairman; or 
(II)by the affirmative vote of 8 members of the Commission. 
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the Chairman or any member designated by a majority of the Commission, and may be served by any person designated by the Chairman or by a member designated by a majority of the Commission. 
(B)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of a failure of a witness to comply with a subpoena or to testify when summoned under authority of this section, a Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(b)ContractingA Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title. 
(c)Information from Federal agencies 
(1)In generalA Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this title. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission. 
(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance from Federal agencies 
(1)General services administrationThe Administrator of General Services shall provide to a Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s tasks. 
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(3)NASA engineering and safety centerThe NASA Engineering and Safety Center shall provide data and technical support as requested by a Commission. 
(e)Postal servicesA Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
933.Public meetings, information, and hearings 
(a)Public meetings and release of public versions of reportsA Commission shall— 
(1)hold public hearings and meetings to the extent appropriate; and 
(2)release public versions of the reports required under this Act. 
(b)Public hearingsAny public hearings of a Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. 
934.Staff of Commission 
(a)In general 
(1)Appointment and compensationThe Chairman, in consultation with Vice Chairman, in accordance with rules agreed upon by a Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this paragraph may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. Employees of NASA shall not be appointed to the staff of a Commission. 
(2)Personnel as Federal employees 
(A)In generalThe executive director and any personnel of a Commission shall be considered employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of CommissionSubparagraph (A) does not apply to members of a Commission. 
(b)DetaileesAny Federal Government employee, except for an employee of NASA, may be detailed to a Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Consultant servicesA Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code. Any consultant or expert whose services are procured under this subsection shall disclose any contract or association it has with NASA or any NASA contractor. 
935.Compensation and travel expenses 
(a)CompensationEach member of a Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. 
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of a Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
936.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with a Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements. No person shall be provided with access to classified information under this title without the appropriate security clearances. 
937.Reporting requirements and termination 
(a)Interim reportsA Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective actions as have been agreed to by a majority of Commission members. 
(b)Final reportA Commission shall submit to the President and Congress, and make concurrently available to the public, a final report containing such findings, conclusions, and recommendations for corrective actions as have been agreed to by a majority of Commission members. Such report shall include any minority views or opinions not reflected in the majority report. 
(c)Termination 
(1)In generalA Commission, and all the authorities of this title with respect to that Commission, shall terminate 60 days after the date on which the final report is submitted under subsection (b). 
(2)Administrative activities before terminationA Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report. 
 
